United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  June 20, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 05-11016
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

CARLOS CEDILLO-GARCIA,
                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:04-CR-379-ALL
                       --------------------

Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Carlos

Cedillo-Garcia (Cedillo) has moved for leave to withdraw and has

filed a brief in accordance with Anders v. California, 386 U.S.

738 (1967).     Cedillo has not filed a response.   Our independent

review of counsel’s brief and the record discloses no

nonfrivolous issue for appeal.     Accordingly, counsel’s motion for

leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.        See 5TH

CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.